United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  March 6, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10684
                           Summary Calendar



UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

SALVADOR RAMOS

                       Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-165-3
                      --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     A jury convicted Salvador Ramos of conspiracy to possess

with intent to distribute a controlled substance and possession

with intent to distribute a controlled substance, in violation of

21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), and 21 U.S.C. § 846.

     First, Ramos argues that the district court abused its

discretion when it did not admit into evidence the Government’s

motion to dismiss co-defendant Isaias Pintor.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-10684
                                 -2-

     The Pintor motion does not discuss Ramos’s involvement in

the offense.   Unlike Pintor’s relatively minor role in the

offense, Ramos acted as the supplier of methamphetamine and

participated in planning the transaction that resulted in his

arrest.   Pintor’s dismissal does not make it any more or less

probable that Ramos was innocent, and the Government’s motion to

dismiss Pintor was therefore not relevant to Ramos’s case.     See

FED. R. EVID. 401.   Even if the evidence is considered relevant,

it was properly excluded because the evidence was cumulative of

trial testimony that showed the questionable character of the co-

defendants who testified against Ramos.    See FED. R. EVID. 403.

The district court therefore did not abuse its discretion when it

excluded the Pintor motion.    See United States v. Taylor, 210
F.3d 311, 314 (5th Cir. 2000).

     Second, Pintor argues that the district court erred when it

applied a sentencing enhancement for possession of a firearm

pursuant to U.S.S.G. § 2D1.1(b)(1).    Ramos argues that there was

no direct evidence that he reasonably foresaw that weapons would

be involved in the offense.

     One of Ramos’s co-defendants dropped a firearm when law

enforcement officials attempted to arrest him after he had

delivered drugs to the undercover officer.    Another firearm was

found in the trunk of a vehicle that was used in the drug

transaction and that belonged to one of Ramos’s co-defendants.

Evidence thus establishes that a codefendant knowingly possessed
                          No. 05-10684
                               -3-

a gun while he and Ramos jointly engaging in concerted criminal

activity involving a quantity of narcotics sufficient to support

an inference of intent to distribute.    See United States v.

Thomas, 120 F.3d 564, 574 (5th Cir. 1997).     The sentencing court

therefore did not commit error, clear or otherwise, when it

inferred that Ramos should have foreseen his codefendants’s

possession of a dangerous weapon and applied the U.S.S.G.

§ 2D1.1(b)(1) weapons enhancement.   See id.

     For the foregoing reasons the judgment of the district court

is AFFIRMED.